I respectfully dissent from the conclusions reached by the majority of this court herein. In my opinion the estate of the testator, J. G. McGrede, vested in the beneficiaries under his will immediately upon his death; that is, that title to his property vested in his six grandchildren living at the time of his death, each one's respective part to be delivered to him when he attained the age of twenty-one years, or married. The words "my beloved grandchildren who survive me" quite evidently meant those who were living as of the time of the testator's death. The common and usual meaning of the word "survive" in its intransitive form is "to remain alive"; transitively, it means "to live beyond the life of"; "to outlive or outlast"; "to live longer than." See Webster's International Dictionary; Century Dictionary. A survivor is one who outlives another person. The word presupposes the contemporaneous existence of one who continues to live and another who ceases to live. One cannot outlive another unless he was in being during the life of the one whom he is said to outlive. Had the testator meant for grandchildren who might be born after his death to participate under the terms of his will he easily might have so provided. The natural impulse of one viewing the facts of this situation from the human standpoint is an inclination to treat the future born grandchildren in the same category as those living at the time of the death of the testator. An answer to this, however, is the fact that after the oldest grandchild becomes twenty-one years of age, or in case of the marriage of one of them, the time at which the majority opinion holds that title vests under the will, there still might be born other grandchildren. Shall we say arbitrarily *Page 642 
that the testator meant that no title to his property vested under his will until some one of his grandchildren attained his majority, or married?
My view is that giving to the word "survive" its well-accepted meaning would be consistent with all other portions of the will. There is nothing in any portion of the will to indicate a different intent. For these reasons the judgment of the trial court should be reversed and the judgment rendered in favor of appellants.